Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 04/05/2022. Claims 1, 10, 15, and 18 have been amended. Claims 2, 11, 16, and 17 are canceled.
Claims 1, 3, 7 – 10, 12, 15, 18 – 20 are pending for consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 04/27/2020 has been received and considered.

Response to Arguments
Applicant's Arguments/Remarks filed on 04/05/2022 (hereafter Remarks) have been fully considered but they are moot in view of new ground of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8 – 10, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Teranishi et al. (US 2019/0116180) (hereafter Teranishi), in view of Gentry (US 8515058) (hereafter Gentry), and in view of Griffin et al. (US 11070378) (hereafter Griffin).

Regarding claim 1 Teranishi teaches: A method for privacy protection, wherein the method is performed by a second computing device and comprises: receiving a data request for object data from a first computing device, wherein the object data is associated with an object and is stored in the second computing device, the second computing device being associated with an authorized organization; (Examiner note: first and second computers are met by user and service computers/devices, respectively) (Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.” Teranishi, in Para. [0151] discloses “The basic idea of the encrypted communication system is that the user authentication information and the verification information are encrypted with a public key of the server device and transmitted to the server device.”); 
[generating a random number; generating a first ciphertext of the object data by performing homomorphic encryption of the object data using a public key of the object and the generated random number] (Gentry)
[generating a hash value of the first ciphertext based on the first ciphertext; generating a digital signature of the authorized organization that endorses the hash value; 
storing, at a storage location in a blockchain, the hash value of the first ciphertext, and the authorized organization's digital signature that endorses the hash value;] (Griffin)
obtaining, from the blockchain, verification data for verifying whether a ciphertext to be verified corresponds to the object data (Teranishi, in Para. [0450] discloses “when the user device 41 executes the public key authentication verification part 176, and the public key authentication verification part 176 outputs a data transmission request, the data requested to be transmitted is inputted to the secret key unnecessary computation part 175”),
[the verification data comprising the storage location in the blockchain;] (Griffin)
[sending the generated random number to the first computing device for generating a second cipher text of the object data by performing homomorphic encryption based on the random number and object data stored in the first computing device;] (Gentry) 
and sending the verification data to the first computing device for the first computing device to execute a cryptography protocol (Examiner note: sending data from the second to the first computing devices is met by the communication, i.e. data exchange, between user and service devices) (Teranishi, in Para. [0143] discloses “all the communication protocols assume 1 to 1 communication for user device and server device. In actuality, the communication protocol proposed by FIDO also assumes 1 to 1 communication for user device and server device.”)
with a third computing device based on the verification data and the second cipher text of the object data (Examiner note: the third computing device is met by using Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”).
Teranishi fails to explicitly teach: generating a random number; generating a first ciphertext of the object data by performing homomorphic encryption of the object data using a public key of the object and the generated random number; 
sending the generated random number to the first computing device for generating a second cipher text of the object data by performing homomorphic encryption based on the random number and object data stored in the first computing device; 
Gentry from the analogous technical field teaches: generating a random number; generating a first ciphertext of the object data by performing homomorphic encryption of the object data using a public key of the object and the generated random number  (Examiner note: the recited limitation is met by the homomorphic encryption scheme of Gentry using random integer numbers for ciphertext generation, as demonstrated by Bob-Alice example) (Gentry, in col. 8, ll.23-25 discloses “A bit more concretely, the ciphertext is c=b+2x+kp, where x is a random integer in (-n/2, n/2), and k is an integer chosen from some range.” Gentry, in col. 20, ll.40-43 discloses “To perform an encrypted search, Alice generates a public key pk for the fully homomorphic encryption scheme, and generates ciphertexts psi_1, ... , psi_t, that encrypt her query pi_1 , ... , pi_t, under pk.” Gentry, in col. 22, ll.16-19 discloses “Bob prevented Alice from seeing any intermediate values encrypted under Alice's key simply by finishing the computation himself, and sending back the final encrypted value to Alice”)
sending the generated random number to the first computing device for generating a second cipher text of the object data by performing homomorphic encryption based on the random number and object data stored in the first computing device; 
(Gentry, in col. 2, ll.50-55 discloses “Encryption is like a lockbox: the sender puts his data inside a box for which only the user has a key, and then he sends the lockbox to the user; the user "decrypts" by unlocking the box. Homomorphic encryption is like a locked glove box. It is like a lockbox in the sense that once something is locked inside, only the user with the secret key can remove it.” Gentry, in col. 8, ll.23-25 discloses “A bit more concretely, the ciphertext is c=b+2x+kp, where x is a random integer in (-n/2, n/2), and k is an integer chosen from some range.” Gentry, in col. 12, ll.33-36 discloses “we can generate an encryption of (pi_1 NAND pi_2 ) under pk_2 using the encrypted secret key (sk_1 under pk_2 ) together with the two ciphertexts encrypting pi_1 and pi_2, respectively, under pk_1.” Gentry, in col. 20, ll.50-51 discloses “The server sends these ciphertexts to Alice.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Gentry which discloses the homomorphic encryption scheme using random integer numbers for ciphertext generation in order to improve security of the encryption/decryption method (Gentry, col. 8, ll.23-25, col. 12, ll.33-36, col. 20, ll.40-43, col. 20, ll.50-51, col. 22, ll.16-19).
Teranishi, as modified by Gentry, fails to explicitly teach: generating a hash value of the first ciphertext based on the first ciphertext; generating a digital signature of the authorized organization that endorses the hash value; 
storing, at a storage location in a blockchain, the hash value of the first ciphertext, and the authorized organization's digital signature that endorses the hash value;
the verification data comprising the storage location in the blockchain;
Griffin from the analogous technical field teaches: generating a hash value of the first ciphertext based on the first ciphertext; generating a digital signature of the authorized organization that endorses the hash value (Examiner note: endorsement is met by authority certification) (Griffin, in col. 1, ll. 59 – 61 discloses “In a typical digital signature arrangement, a sender uses a cryptographic 60 hash function to produce a message digest.” Griffin, in col. 9, ll. 62 – 64 discloses “the message digest includes a direct signature that does not first hash the information to be protected before signing the content” Griffin, in col. 10, ll. 14 – 17 discloses “the signcrypting party's public and private key may be a part of an asymmetric encryption system and are associated with a PKI issued through a certificate authority ("CA").” Griffin, in col. 5, ll. 45 – 55 discloses “An SBEST makes use of signcryption to produce a ciphertext (e.g., data that has been transformed by a cryptographic operation to hide its information content) that includes the digital signature and encryption process being combined into a single cryptographic operation The signcryption algorithm takes as input a plaintext (e.g., a signcrypting party's biometric sample, a record, or other content), a signcrypting party's public and private key pair, a message recipient's public key and any other content or data, performs a sequence of specified operations on the input and outputs ciphertext”);
storing, at a storage location in a blockchain, the hash value of the first ciphertext, and the authorized organization's digital signature that endorses the hash value (Griffin, in col. 6, ll. 45 – 48 discloses “the SBEST processing system is used to store an SBEST or the components of an SBEST in a storage location within a remote procedure call ("RPC") or smart contract code”);
the verification data comprising the storage location in the blockchain (Griffin, in col. 5, ll. 10 – 13 discloses “Various embodiments described herein relate to systems and methods for a signcrypted biometric electronic signature token ("SBEST") processing system for creating and verifying an SBEST” Griffin, in col. 6, ll. 58 – 61 discloses “Utilizing the SBEST processing system, an SBEST (e.g., signcrypted) may be wrapped in some executable code as part of a smart contract and stored in a distributed ledger, blockchain, or similar storage location”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, as modified by Gentry, in view of the teaching of Griffin which discloses ciphertext generation using public key and digital signature technologies in order to improve security and data management of Teranishi (Griffin, col. 1, ll. 59 – 61, col. 5, ll. 10 – 13, col. 5, ll. 45 – 55, col. 6, ll. 45 – 48, col. 6, ll. 58 – 61, col. 9, ll. 62 – 64, col. 10, ll. 14 – 17).

Regarding claim 3 Teranishi, as modified by Gender and Griffin, teaches: The method of claim 1, wherein: sending the verification data to the first computing device comprises sending the verification data and the first ciphertext to the first computing device (Teranishi, in Para. [0151] discloses “The basic idea of the encrypted communication system is that the user authentication information and the verification information are encrypted with a public key of the server device and transmitted to the server device.” Teranishi, in Para. [0158] discloses “The user device 31 creates encrypted text of the verification information by inputting verification information and the user assistance device public key pk into a verification information encryption part 3124. The user device 31 sends the encrypted text to the user authentication server device 32 via a user device proprietary specification front end 3141.”)

Regarding claim 8 Teranishi, as modified by Gender and Griffin, teaches: The method of claim 1, wherein: sending the verification data to the first computing device for the first computing device to execute a cryptography protocol (Examiner note: sending data from the second to the first computing devices is met by the communication, i.e. data exchange, between user and service devices) (Teranishi, in Para. [0143] discloses “all the communication protocols assume 1 to 1 communication for user device and server device. In actuality, the communication protocol proposed by FIDO also assumes 1 to 1 communication for user device and server device.”) with a third computing device based on the verification data comprises sending the verification data to the first computing device for the first computing device to execute a secure multiparty computation protocol for the object data with the third computing device based on the verification data (Examiner note: as noted above, the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”).

Regarding claim 9 Teranishi, as modified by Gender and Griffin, teaches: The method of claim 8, wherein: sending the verification data to the first computing device for the first computing device to execute a secure multiparty computation protocol for the object data with the third computing device based on the verification data (Examiner note: as noted above, the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.”) comprises: causing the third computing device to obtain and verify the first ciphertext based on the verification data and to determine the first ciphertext as an input to the secure multiparty computation protocol in response to determining 39Attorney Docket No.: 50GL-29 1075 Client Ref. No.: A15189US that the first ciphertext corresponds to the object data (Examiner note: data interchange between third and first devices is met by the data communication between server assistance device and the user device) (Teranishi, in Para. [0153] discloses “in the encrypted communication system, a device known as a "server assistance device" is provided separately from the server device” Teranishi, in Para. [0156] discloses “a server assistance device public key pk (for some type of public key encryption system), stores the server assistance device secret key sk in the storage part 332, and sends the server assistance device public key pk to the user device 31 via the communication part 333.”).

Regarding claim 10, claim 10 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 15 Teranishi teaches: A method for privacy protection, wherein the method is performed by a first computing device and comprises: sending a data request for object data to a second computing device, wherein the object data is associated with an object and is stored in the second computing device, the second computing device being associated with an authorized organization; (Examiner note: first and second computers are met by user and service computers/devices, respectively) (Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.” Teranishi, in Para. [0151] discloses “The basic idea of the encrypted communication system is that the user authentication information and the verification information are encrypted with a public key of the server device and transmitted to the server device.” Teranishi, in Para. [0280] discloses “The apparatus authentication server device 42 holds a public key database 4221, which is a database for storing public keys of respective devices, in a storage part 422”);
receiving verification data from the second computing device (Teranishi, in Para. [0450] discloses “when the user device 41 executes the public key authentication verification part 176, and the public key authentication verification part 176 outputs a data transmission request, the data requested to be transmitted is inputted to the secret key unnecessary computation part 175”);
[and a random number generated by the second computing device,] (Gentry)
[wherein the verification data comprises a storage location in a blockchain of a hash value of a first ciphertext, and a digital signature of the authorized organization that endorses the hash value,] (Griffin)
[the first ciphertext generated by performing homomorphic encryption using a public key of the object and the random number generated by the second computing device to encrypt the object data; obtaining a second ciphertext corresponding to the object data, wherein the second ciphertext is generated by performing homomorphic encryption using a public key of the object and the random number received from the second computing device to encrypt the object data;] (Gentry)
and -5Application No. 16/455,685 Attorney Docket No. 50GL-291075 sending the second ciphertext and the verification data to a third computing device to execute a cryptography protocol with the third computing device based on the verification data (Examiner note: sending data from the second to the first computing devices is met by the communication, i.e. data exchange, between user and service devices) (Teranishi, in Para. [0143] discloses “all the communication protocols assume 1 to 1 communication for user device and server device. In actuality, the communication protocol proposed by FIDO also assumes 1 to 1 communication for user device and server device.”).
Teranishi fails to explicitly teach: and a random number generated by the second computing device,
[wherein the verification data comprises a storage location in a blockchain of a hash value of a first ciphertext, and a digital signature of the authorized organization that endorses the hash value,] (Griffin)
the first ciphertext generated by performing homomorphic encryption using a public key of the object and the random number generated by the second computing device to encrypt the object data; obtaining a second ciphertext corresponding to the object data, wherein the second ciphertext is generated by performing homomorphic encryption using a public key of the object and the random number received from the second computing device to encrypt the object data; (Gentry)
Gentry from the analogous technical field teaches: and a random number generated by the second computing device (Examiner note: generation of random integer numbers x is a part of the homomorphic encryption algorithm of Gentry performed by the server) (Gentry, in col. 8, ll.23-25 discloses “A bit more concretely, the ciphertext is c=b+2x+kp, where x is a random integer in (-n/2, n/2), and k is an integer chosen from some range.” Gentry, in col. 35, ll.14-16 discloses “If b=1, x is random in R, and thus the challenge ciphertext is a random element of R, independent of Beta.”).
the first ciphertext generated by performing homomorphic encryption using a public key of the object and the random number generated by the second computing device to encrypt the object data; obtaining a second ciphertext corresponding to the object data, wherein the second ciphertext is generated by performing homomorphic encryption using a public key of the object and the random number received from the second computing device to encrypt the object data; (Gentry, in col. 2, ll.50-55 discloses “Encryption is like a lockbox: the sender puts his data inside a box for which only the user has a key, and then he sends the lockbox to the user; the user "decrypts" by unlocking the box. Homomorphic encryption is like a locked glove box. It is like a lockbox in the sense that once something is locked inside, only the user with the secret key can remove it.” Gentry, in col. 8, ll.23-25 discloses “A bit more concretely, the ciphertext is c=b+2x+kp, where x is a random integer in (-n/2, n/2), and k is an integer chosen from some range.” Gentry, in col. 12, ll.33-36 discloses “we can generate an encryption of (pi_1 NAND pi_2 ) under pk_2 using the encrypted secret key (sk_1 under pk_2 ) together with the two ciphertexts encrypting pi_1 and pi_2, respectively, under pk_1.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Gentry which discloses the homomorphic encryption scheme using random integer numbers for ciphertext generation in order to improve security of the encryption/decryption method (Gentry, col. 8, ll.23-25, col. 12, ll.33-36, col. 20, ll.40-43, col. 20, ll.50-51, col. 22, ll.16-19).
Teranishi, as modified by Gentry, fails to explicitly teach: wherein the verification data comprises a storage location in a blockchain of a hash value of a first ciphertext, and a digital signature of the authorized organization that endorses the hash value
Griffin from the analogous technical field teaches: wherein the verification data comprises a storage location in a blockchain of a hash value of a first ciphertext, and a digital signature of the authorized organization that endorses the hash value (Griffin, in col. 1, ll. 59 – 61 discloses “In a typical digital signature arrangement, a sender uses a cryptographic 60 hash function to produce a message digest.” Griffin, in col. 9, ll. 62 – 64 discloses “the message digest includes a direct signature that does not first hash the information to be protected before signing the content” Griffin, in col. 10, ll. 14 – 17 discloses “the signcrypting party's public and private key may be a part of an asymmetric encryption system and are associated with a PKI issued through a certificate authority ("CA").” Griffin, in col. 5, ll. 45 – 55 discloses “An SBEST makes use of signcryption to produce a ciphertext (e.g., data that has been transformed by a cryptographic operation to hide its information content) that includes the digital signature and encryption process being combined into a single cryptographic operation The signcryption algorithm takes as input a plaintext (e.g., a signcrypting party's biometric sample, a record, or other content), a signcrypting party's public and private key pair, a message recipient's public key and any other content or data, performs a sequence of specified operations on the input and outputs ciphertext”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, as modified by Gentry, in view of the teaching of Griffin which discloses ciphertext generation using public key and digital signature technologies in order to improve security and data management of Teranishi (Griffin, col. 1, ll. 59 – 61, col. 5, ll. 10 – 13, col. 5, ll. 45 – 55, col. 9, ll. 62 – 64, col. 10, ll. 14 – 17).

Regarding claim 19 Teranishi, as modified by Gender and Griffin, teaches: The method of claim 15, wherein: sending the second ciphertext and the verification data to the third computing device to execute the cryptography protocol with the third computing device based on the verification data (Examiner note: the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”). comprises sending the second ciphertext and the verification data to the third computing device to execute a secure multiparty computation protocol for the object data with the third computing device based on the verification data (Examiner note: data interchange between third and second devices is met by the data communication between server assistance device and the server device) (Teranishi, in Para. [0153] discloses “in the encrypted communication system, a device known as a "server assistance device" is provided separately from the server device” Teranishi, in Para. [0156] discloses “a server assistance device public key pk (for some type of public key encryption system), stores the server assistance device secret key sk in the storage part 332, and sends the server assistance device public key pk to the user device 31 via the communication part 333.”).

Regarding claim 20 Teranishi, as modified by Gender and Griffin, teaches: The method of claim 19, wherein: sending the second ciphertext and the verification data to the third computing device to execute the secure multiparty computation protocol for the object data with the third computing device based on the verification data (Examiner note: the third computing device is met by using of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”) comprises:  causing the third computing device to obtain and verify the second ciphertext based on the verification data and to determine the second ciphertext as an input to the secure multiparty computation protocol in response to determining that the second ciphertext corresponds to the object data (Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.”)


Claims 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2019/0116180) (hereafter Teranishi), in view of Gentry (US 8515058) (hereafter Gentry), in view of Griffin et al. (US 11070378) (hereafter Griffin), and in view of Ahmed (US 2019/0036678) (hereafter Ahmed).

Regarding claim 7 Teranishi, as modified by Gentry and Griffin, fails to explicitly teach: The method of claim 1, wherein: the verification data comprises the authorized organization's digital signature 
Ahmed from the analogous technical field teaches: The method of claim 1, wherein: the verification data comprises the authorized organization's digital signature 
(Examiner note: as noted above, the authorized organization is met by the authentication server computer) (Ahmed, in Para. [0379] discloses “comparative conditions may comprise operations (such as an"=" operation) to verify/authenticate the encrypted debit card number and authentication information with the encrypted credentials of the customer residing in the database 730.” Ahmed, in Para. [0391] discloses “file and user authentication mechanism can also be built along similar lines by embedding a unique homomorphically encrypted digital signature into digital data. The signature can be retinal scans, fingerprints, voice sample or any such unique marks. The file is then authenticated using the sample of the signature from the user before allowing access to it.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, as modified by Gentry and Griffin, in view of the teaching of Ahmed which discloses data verification and encryption comprising digital signature in order to higher security of data processing in the system (Ahmed, [0379, 0391]).

Regarding claim 12, claim 12 depended on claim 10 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 18 Teranishi, as modified by Gender, Griffin and Ahmed, teaches: The method of claim 15, wherein: sending the second ciphertext and the verification data to the third computing device (Examiner note: the third computing device is met by using the Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.”
Teranishi, as modified by Gender and Ahmed, fails to explicitly teach: comprises sending the second ciphertext and the storage location to the third computing device 
Griffin from the analogous technical field teaches: comprises sending the second ciphertext and the storage location to the third computing device (Griffin, in col. 5, ll. 45 – 55 discloses “An SBEST makes use of signcryption to produce a ciphertext (e.g., data that has been transformed by a cryptographic operation to hide its information content) that includes the digital signature and encryption process being combined into a single cryptographic operation The signcryption algorithm takes as input a plaintext (e.g., a signcrypting party's biometric sample, a record, or other content), a signcrypting party's public and private key pair, a message recipient's public key and any other content or data, performs a sequence of specified operations on the input and outputs ciphertext” Griffin, in col. 6, ll. 45 – 48 discloses “the SBEST processing system is used to store an SBEST or the components of an SBEST in a storage location within a remote procedure call ("RPC") or smart contract code”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, as modified by Gender and Ahmed, in view of the teaching of Griffin which discloses cipher text and storage location communication in computer system in order to improve security and data management of Teranishi (Griffin, col. 5, ll. 45 – 55, col. 6, ll. 45 – 48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431   

/TRANG T DOAN/Primary Examiner, Art Unit 2431